PER CURIAM.
The employer/carrier appeals an order finding that the claimant mother was a dependent of her son, who lived apart from his widowed mother and died in a compen-sable accident. There was evidence that the deceased son regularly contributed $107.00 per month to claimant and that two other children of the claimant contributed a like sum. These contributions, along with social security of approximately $200.00 per month, constituted claimant’s only income. There was also evidence that claimant, who is sixty-nine years old, suffers from a variety of illnesses and has been unable to work for a number of years. Applying the criteria of Panama City Stevedoring Co., Inc. v. Padgett, 149 Fla. 687, 6 So.2d 822 (1942) and MacDon Lumber Co. v. Stevenson, 117 So.2d 487 (Fla.1960), we see no error in the deputy’s finding of dependency.
AFFIRMED.
LARRY G. SMITH and SHAW, JJ., concur.
MILLS, J., dissents with opinion.